
	

113 HCON 52 IH: Expressing the sense of Congress that the Federal excise tax on heavy-duty trucks should not be increased.
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 52
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Mr. Ribble (for
			 himself and Mr. Walz) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Federal excise tax on heavy-duty trucks should not be
		  increased.
	
	
		Whereas there is a 12-percent Federal excise tax on new
			 tractor trailer trucks and certain other heavy-duty trucks;
		Whereas the 12-percent Federal excise tax is the highest
			 percentage rate of any Federal ad valorem excise tax;
		Whereas the Federal excise tax was first levied by
			 Congress in 1917 to help finance America’s involvement in World War I;
		Whereas, in 2012, the average manufacturer suggested
			 retail price for heavy-duty trucks was over $158,000;
		Whereas the 12 percent Federal excise tax adds, on
			 average, an additional $18,960 to the cost of a heavy-duty truck;
		Whereas the average in-use, heavy-duty truck is 9.5 years
			 old, close to the historical all-time high;
		Whereas the Federal excise tax, by significantly
			 increasing the cost of new heavy-duty trucks, keeps older, less environmentally
			 clean and less fuel economical heavy-duty trucks in service longer;
		Whereas the Environmental Protection Agency’s model year
			 2002–2010 tailpipe emissions rules account for $20,000 of the average price of
			 today’s new heavy-duty trucks;
		Whereas, according to the 2010 National Academy of
			 Sciences report entitled Technologies and Approaches to Reducing the
			 Fuel Consumption of Medium and Heavy-Duty Vehicles, model year
			 2014–2018 EPA–Department of Transportation fuel economy rules will add an
			 average of $10,000 to $15,000 to the price of new heavy-duty trucks;
		Whereas the $30,000 average per truck cost of these
			 regulatory mandates results in an additional $3,600 Federal excise tax, on
			 average;
		Whereas the goal of deploying cleaner, more fuel efficient
			 heavy-duty trucks, coupled with the $30,000 average per truck regulatory cost
			 would be slowed even more if the Federal excise tax were increased;
		Whereas the goal of deploying safer heavy-duty trucks with
			 the latest safety technologies, such as lane departure warning systems,
			 electronic stability control, and automatic braking for reduced stopping
			 distance would be slowed if the Federal excise tax were increased;
		Whereas 100 percent of all heavy-duty trucks sold in the
			 United States are manufactured in North America; and
		Whereas 3,650,000 Americans are employed in the selling,
			 servicing, manufacturing, and operating of heavy-duty trucks: Now, therefore,
			 be it
		
	
		That—
			(1)the Federal excise tax on new tractor
			 trailer trucks and certain other heavy-duty trucks inhibits the sale of the
			 cleanest, safest, and most fuel efficient heavy-duty trucks and
			 trailers;
			(2)the Federal excise
			 tax on new tractor trailer trucks and certain other heavy-duty trucks adds
			 uncertainty and volatility to the Highway Trust Fund due to the cyclical nature
			 of heavy-duty truck and trailer sales; and
			(3)the Federal excise tax on new truck
			 tractors, heavy-duty trucks, and certain truck trailers should not be
			 increased, and in considering future transportation policy, Congress should
			 carefully review the detrimental impacts of the Federal excise tax.
			
